                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                              ______________________________

GALE ROBERTS,

               Plaintiff,

       v.                                                          No. 18-cv-00975-WJ-LF

GENERATION NEXT, LLC, RICHARD COOK,
Estate of, KATHARINE COOK FISHMAN, PAUL
MATTHEW CASTER, ANTIQUITY ENCOUNTER,
JOHN MELANCON, EXPEDITION RESOURCES, LLC,
EXPLORATION OPES, LLC, DONALD PATTERSON,
GERALD KEMLAR, HOWARD TALKS, WILLIAM FLOTO,
JOHN AND JANE DOES,

               Defendants.

     ORDER TO SHOW CAUSE WHY SANCTIONS SHOULD NOT BE IMPOSED
              ON DEFENDANT EXPEDITION RESOURCES, LLC
                                and
         GIVING NOTICE TO DEFENDANT PATTERSON REGARDING
      COMPLIANCE WITH COURT RULES AND ORDERS IN THE FUTURE

       THIS MATTER comes before the Court sua sponte. In this lawsuit, Plaintiff claims that

Defendants stole gold from an archaeological expedition for buried treasure on Black Mesa, an

area located northwest of Espanola, New Mexico where it is believed that several large caches of

gold treasure and antiquities are hidden; and in doing so, Defendants conspired to deprive him of

his contractual rights as a member of the expedition.

       The Court has issued several decisions resulting in the dismissal of many of Plaintiff’s

claims against several defendants, almost all of whom are proceeding pro se. See Doc. 53 (denying

Defendant Melancon’s first motion to dismiss); Doc. 54 (dismissing claims against all the Cook

Defendants); Doc. 58 (dismissing Plaintiff’s claims against Defendant Talks); and Doc. 62

(dismissing all claims against Defendant Talks except for Counts 4, 8, 10 and 11).
         In this Order to Show Cause, the Court considers what sanctions, if any, should be levied

against Defendant Expedition Resources, LLC (“Expedition”), which was one of two companies

named as defendants. The other company, Expedition OPES, is no longer a party to this lawsuit,

having been terminated by amendment of Plaintiff’s complaint, Doc. 3, and therefore need not be

considered in this discussion.          Four of the named Defendants were managing members of

Defendant Expedition: Defendants Patterson, Melancon, Kemler and Talks.

I.       Defendant Expedition

         On February 14, 2019, Magistrate Judge Laura Fashing entered an Order (Doc. 44) which

did the following:

     •   granted an extension of time to Defendant Expedition and Defendant Patterson to file an
         answer to Plaintiff’s amended complaint until March 18, 2019; and

     •   advised Defendant Patterson that this Court’s local rules prohibit him from filing on
         behalf of Expedition Resources, LLC because a business entity can only appear in this
         case with an attorney.1 The Order also cautioned Defendant Patterson that if Defendant
         Expedition was not represented by an attorney, “any filings made by these parties may be
         stricken and default judgment or other sanctions imposed.” See D.N.M.LR-Civ. 83.8(c).

         Also on February 14, 2019, Judge Fashing entered a second Order (Doc. 45) which:

     •   denied for the second time Mr. Patterson’s request to file electronically on behalf of
         Expedition Resources, LLC or Exploration OPES, LLC., but granted his request to file
         electronically on behalf of himself individually; and

     •   again reminded Mr. Patterson of the local rule which required an entity to be represented
         by an attorney. For the second time, Judge Fashing warned Mr. Patterson that if
         Defendant Expedition was not represented by an attorney, “any filings made by these
         parties may be stricken and default judgment or other sanctions imposed.” See
         D.N.M.LR-Civ. 83.8(c).

         Federal district courts have the inherent power to manage their business “so as to achieve

the orderly and expeditious disposition of cases.” LaFleur v. Teen Help, 342 F.3d 1145, 1149 (10th


1
 The District of New Mexico’s Local Rules of Civil Procedure require that a “corporation, partnership or business
entity other than a natural person must be represented by an attorney authorized to practice before this Court.” See
D.N.M.LR-Civ. 83.7.

                                                          2
Cir.2003) (quoting Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991)). In particular, federal

district courts have the inherent power “to fashion an appropriate sanction for conduct which

abuses the judicial process. Chambers, 501 U.S. at 44 45; Sally Beauty Co., Inc. v. Beautyco, Inc.,

372 F.3d 1186, 1193 (10th Cir. 2004). The Court is considering whether a sanction in the form of

default is appropriate with regard to Defendant Expedition. The Tenth Circuit has emphasized

that “a default judgment is a harsh sanction.” Accordingly, due process requires that the “failure”

giving rise to the sanction must be the result of willfulness or bad faith, and not the mere inability

to comply. In re Standard Metals Corp., 817 F.2d 625, 628 (10th Cir.1987).

       Defendant Patterson, a managing member of Expedition, was very clearly instructed—not

once, but twice—that (1) Defendant Expedition must be represented by an attorney and (2) that he

could not himself represent the business entity. The court docket in this case still reflects no change

in Defendant Expedition’s status. The Court recently denied in part a motion to dismiss filed by

the Expedition Defendants (Defendants Expedition, Floto, Kemler and Patterson), see Doc. 62,

and so Defendant Expedition still requires legal representation by an attorney in order to continue

defending this case.

       A party’s pro se status does not in any way relieve him from the obligation to comply with

a court’s procedural requirements. Barnes v. United States, 173 Fed. Appx. 695, 697 (10th

Cir.2006) (citations omitted); Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th

Cir. 2005) (Even pro se litigants are expected to follow the rules). Mr. Patterson (who evidently

believes he speaks for the company of which is a managing member) cannot disregard the court's

orders because he is pro se.

       Defendant Expedition/Mr. Patterson is therefore ORDERED TO SHOW CAUSE within

THREE (3) WEEKS from the entry of this Order why sanctions should not be imposed on it



                                                  3
in the form of a default judgment for failure to comply with this Court’s Order regarding

obtaining legal representation. Failure to timely respond to this Order may result in a default

judgment being entered against Defendant Expedition. This would mean that Plaintiff Roberts

will prevail in all of his claims against Defendant Expedition that have not been dismissed by this

Court.

II.      Defendant Patterson

         As stated above, Defendant Patterson continues to represent Defendant Expedition even

though he has been clearly instructed and cautioned by the Court twice that sanctions will be

forthcoming if Defendant Expedition continues to litigate this case without an attorney. The Court

has addressed that matter above.

         As a second matter, Defendant Patterson’s answer is untimely by two months. Judge

Fashing’s Order granted him an extension until March 18, 2019 (Doc. 44) to file an answer to

Plaintiff’s amended complaint, but Mr. Patterson filed his response only recently, on May 14, 2019

(Doc. 63), having obtained no prior Court permission to file a late response or attempting to get a

further extension of time.

         Mr. Patterson currently seems determined to ignore this Court’s Orders. This particular

Order to Show Cause is directed toward the issue of severe sanctions against Defendant

Expedition, but the Court intends that this Order also provide notice to Mr. Patterson that the court

expects him to comply in the future with all Court Orders and rules in the same manner as any

other litigant. However, if he continues to abide by his own timelines instead of the deadlines set

by the Court or otherwise disregards this Court’s directives, the Court will issue a future Order to

Show Cause where the matter at hand will be whether sanctions are appropriate against Mr.

Patterson individually.



                                                 4
       THEREFORE,

       IT IS ORDERED that Defendant Expedition is ORDERED TO SHOW CAUSE within

THREE (3) WEEKS from the entry of this Order why sanctions should not be imposed on it

in the form of a default judgment for failure to comply with this Court’s Order regarding

obtaining legal representation. Failure to timely respond to this Order may result in a default

judgment being entered against Defendant Expedition;

       THE COURT ALSO CAUTIONS Mr. Patterson that if he continues to abide by his own

timelines instead of the deadlines set by the Court or otherwise disregards this Court’s directives,

the Court will issue a future Order to Show Cause where the matter at hand will be whether

sanctions are appropriate against Mr. Patterson individually.




                                              ______________________________________
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 5
